GRIM, District Judge.
In this habeas corpus petition, relator, a state prisoner, alleges that he was denied the assistance of counsel at his preliminary hearing on a charge of murder in 1947, and at the subsequent coroner’s hearing. Relator alleges that the guilty plea made at these hearings was introduced against him at the trial. Relator also alleges that he as a negro was denied his constitutional rights by the alleged systematic exclusion of negroes from the grand jury that indicted him, and by the introduction into evidence at the trial of his allegedly coerced confession.
Relator has unsuccessfully sought habeas corpus relief from the Common Pleas Courts of Philadelphia County.
1. C.P. 1, June Term, 1962, No. 3015 — petition alleging coerced and tricked confession dismissed August 17, 1962.
2. C.P. 5, June Term, 1963, No. 5096 — petition alleging prejudicial lack of codtnsel at preliminai'y hearing and coroner’s inquest dismissed December 17, 1963.
3. C.P. 4, December Term, 1963, No. 3650 — petition alleging prejudicial lack of counsel at preliminary hearing and coroner’s inquest dismissed March 26, 1964.
However, it does not appear from an examination of relator’s petition and an independent review of this state record that relator has ever sought or received consideration of his constitutional claims from any Pennsylvania appellate court. Nor does it appear that there is any good reason why relator should not be compelled to exhaust his remedies in the state courts. Accordingly, the petition will be denied without prejudice to the right of relator to reassert his contentions in this court when he can demonstrate that he has properly exhausted his state remedies